*177OPINION OF THE COURT
Per Curiam.
On or about March 10, 2003, a grand jury of the United States District Court, District of Vermont, returned an indictment against the respondent and six others containing 50 counts alleging, inter alia, misappropriation of client funds, fraud, interstate transmittal of stolen money, and making a false statement in a tax return. The charges emanate from a debt reduction business engaged in by the respondent with others that targeted consumers who had difficulties paying unsecured debt, primarily credit card debt.
In or about February 2005 the respondent entered into a plea agreement, in which he agreed to plead guilty to counts 12 and 18 of the second superseding indictment, both of which were felonies. Count 12 charged him with interstate transmittal of stolen money, in violation of 18 USC § 2314, and count 18 charged him with making a false statement in a tax return, in violation of 26 USC § 7206 (1).
In March 2005 the respondent executed a supplemental plea agreement, whereby he agreed, inter alia, to “cooperate completely, candidly and truthfully with all federal, state and local investigators by providing any and all information in his possession relating directly or indirectly to any and all criminal activities or other matters of which he has knowledge.”
On February 1, 2006, the respondent pleaded guilty to counts 12 and 18 of the second superseding indictment before the Honorable J. Garvan Murtha, United States District Judge, District Court, District of Vermont. The remaining counts were dismissed and the respondent was sentenced to imprisonment for a total term of one month on each count to be served concurrently. Upon release from imprisonment, the respondent was to be placed on supervised release for a term of three years. The respondent also had to pay a penalty of $200 and $200,000 in restitution.
The federal felony crime of interstate transmittal of stolen money in violation of 18 USC § 2314, entitled “Transportation of stolen goods, securities, moneys, fraudulent State tax stamps, or articles used in counterfeiting,” is essentially similar to New York Penal Law § 170.25, criminal possession of a forged instrument in the second degree, a class D felony (see Matter of Burrick, 3 AD3d 132, 133 [2004]).
By virtue of his conviction of a felony, the respondent was automatically disbarred and ceased to be an attorney pursuant to Judiciary Law § 90 (4) (a) and (e).
*178Although the respondent was served with a copy of the petitioner’s present motion, he has submitted no response. Accordingly, the petitioner’s motion is granted and, effective immediately, the respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Santucci, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Thomas J. Daly, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent, Thomas J. Daly, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Thomas J. Daly is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Thomas J. Daly, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).